Citation Nr: 1742608	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  13-19 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an initial disability rating in excess of 30 percent for coronary artery disease (CAD) prior to April 19, 2011, and in excess of 60 percent thereafter.

2. Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities prior to September 5, 2014.  


ATTORNEY FOR THE BOARD

R. Brunot, Associate Counsel


INTRODUCTION

The Veteran served in the Army from July 1967 to November 1970.

This matter comes before the Board of Veteran's Appeals Board (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Veteran subsequently moved and the jurisdiction transferred to the RO in Montgomery, Alabama.  The August 2011 rating decision granted service connection for coronary artery disease, effective November 4, 1994, and assigned an initial rating of 30 percent and rating of 60 percent beginning April 19, 2011.   

In May 2014, the Board granted an effective date of April 6, 1992 for the grant of service connection for coronary artery disease.  The increased rating claim was remanded by the Board in May 2014 for additional development.  The RO implemented the effective date of April 6, 1992 in a March 2017 rating decision.

When entitlement to a total disability rating based on individual unemployability (TDIU) under the provisions of 38 C.F.R. § 4.16 is raised during the adjudicatory process of evaluating the underlying disabilities, it is part of the claim for benefits for the underlying disabilities. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  A TDIU has been raised by the record and is therefore listed above as an issue on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to April 19, 2011, the Veteran was able to perform ordinary manual labor and suffered from hypertrophy.

2.  From April 19, 2011, the Veteran's service-connected coronary artery disease was approximated by a workload of 3 to 5 METs resulting in shortness of breath, angina, and fatigue.

3. Prior to September 5. 2014, the Veteran's service-connected disabilities did not preclude him from securing or following substantially gainful employment.  


CONCLUSIONS OF LAW

1.  Prior to April 19, 2011, the criteria for a rating in excess of 30 percent have not been met.  38 U.S.C.A. § 1155, 5103, 5103A; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.21, 4.104, Diagnostic Code 7005 (1998 & 2016).

2.  From April 19, 2011, the criteria for a rating in excess of 60 percent have not been met.  38 U.S.C.A. § 1155, 5103, 5103A; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.21, 4.104, Diagnostic Code 7005 (2016).

3. A total rating based on individual unemployability due to the Veteran's service-connected disabilities prior to September 5, 2014, is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA's duty to notify was satisfied by a letter sent in February 2011.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board notes the case was remanded in May 2014 for VA to notify the Veteran of the change in Diagnostic Code as it related to his disability.  In a June 2017 Supplemental Statement of the Case, the Veteran was notified of this change in the law, and his case was readjudicated.   

Additionally, VA has a duty to assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The evidence of record includes the Veteran's Service Treatment Records (STRs), private treatment records, VA examinations, and VA treatment records.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  Thus, all relevant, identified, and available evidence has been obtained.    

The Board notes the Veteran received VA examinations or DBQs for his heart conditions in April 1992, March 2011, and April 2011.  The Board concludes these prior examinations were adequate as they each considered the Veteran's complete medical history and his lay statements.  The examiners provided information needed for the Board to render an informed decision in the case.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In May 2014, the Board remanded the case for another VA examination.  Applicable law mandates that there must be substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  In accordance with Stegall, the Veteran received an examination in May 2017.  Id.  Therefore, the Board finds the VA's duty to assist has been fulfilled. 

II.  Increased Rating 

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2016).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Given the nature of the present claim for a higher initial evaluation, the Board has considered all evidence of severity since the effective date for the award of service connection in April 1992.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of evidence in light of the entirety of the record.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2016).  

The Veteran's CAD is rated under Diagnostic Code 7005.  38 C.F.R. § 4.104.  The Veteran was service-connected for this disability on April 6, 1992.  The Veteran was initially rated at 30 percent and the rating was increased to 60 percent from April 19, 2011.  The Board notes since the date of service connection, Section 4.104 was revised twice.  The first revision was effective January 12, 1998, and the second revision was September 6, 2006.  See 62 Fed. Reg. 65207 (December 11, 1997); 71 Fed. Reg. 52457 (September 6, 2006).  The second revision has not altered the criteria for this case.

The revision effective January 12, 1998 does not specify that it was to have a retroactive effect. Accordingly, the Board will consider the pre-January 12, 1998 criteria and the January 12, 1998 revised criteria and applies the criteria most favorable to the Veteran, although if an award is warranted under the January 12, 1998 revision the award cannot be effective prior to January 12, 1998.  See Kuzma v. Principi, 341 F.3d 1327   (Fed. Cir. 2003).

From April 6, 1992 to April 18, 2011

Prior to January 12, 1998, a 100 percent rating was warranted for arteriosclerotic heart disease (which includes coronary artery disease) during and for six months following acute illness from coronary occlusion or thrombosis, with circulatory shock, etc.  38 C.F.R. § 4.104, Diagnostic Code 7005 (1997).  A 100 percent rating was also warranted if after six months of such acute illness there were chronic residual findings of congestive heart failure, or angina (chest pains) on moderate exertion, or more than sedentary employment precluded.   

A 60 percent rating was warranted if, following typical history of acute coronary occlusion or thrombosis as above, or with history of substantiated repeated anginal attacks, more than light manual labor was not feasible.  A 30 percent rating was warranted if, following typical coronary occlusion or thrombosis, or with history of substantiated anginal attack, ordinary manual labor was feasible.  Id.  

The criteria effective beginning on January 12, 1998, are based primarily on episodes of congestive heart failure (CHF), left ventricular ejection fraction values (LVEF), and metabolic equivalents (METs).  38 C.F.R. § 4.104 (1998).  Under the revised criteria, a 100 percent rating is assigned for documented coronary artery disease resulting in chronic congestive heart failure, or; if a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; if there is left ventricular dysfunction with an ejection fraction less than 30.  38 C.F.R. § 4.104, Diagnostic Code 7005 (1998 & 2016). 

A 60 percent rating is assigned for documented coronary artery disease resulting in more than one episode of acute congestive heart failure in the past year, or; if a workload of greater than 3 METs but not greater than 5 METs results in dyspnea (shortness of breath), fatigue, angina, dizziness, or syncope, or; if there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 30 percent rating is assigned for documented coronary artery disease if a workload greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray. 

The Veteran underwent an echocardiogram in April 1992.  The exam showed the Veteran's left and right ventricles were normal.  However, the examiner noted his left ventricular wall thickness was mildly increased, which suggested left ventricular hypertrophy.  A note from the Veteran's May 1992 private records documented that his CAD was clinically stable and asymptomatic during a stress test.  Similar to the April 1992 examination, the May 1992 examination noted the Veteran's likely left ventricular hypertrophy.  The evidence also contained a private treatment record from November 1994.  That record documented the Veteran's CAD as asymptomatic and his left ventricular hypertrophy.  

The evidence or record contains multiple private treatment records from the Veteran for this period.  The Board considers these records which documented the Veteran's continued treatment for his CAD.  The Veteran's doctor submitted a DBQ in March 2011.  The doctor noted the Veteran was on a treatment plan that required continuous medication and there was evidence of hypertrophy.  Nevertheless the Veteran did not have CHF and his CAD did not impact his ability to work.  The doctor noted the Veteran had an exercise stress test in July 2010 where his METs level was at 7.  The doctor also documented his LVEF at 63 percent based on an evaluation in June 2010. 

Based on the medical evidence of record the Board finds a rating in excess of 30 percent is not warranted.  The evidence shows the Veteran was capable of ordinary manual labor as the Veteran's CAD was noted as asymptomatic on the May 1992 stress test and continued to be noted as such.  There is no medical evidence in record to suggest the Veteran had a history of acute coronary occlusion or thrombosis, suffered from angina attacks, or could not do anything more than light manual labor.  Therefore, the Board finds the Veteran's disability is most accurately captured by the 30 percent rating under the pre-1998 criteria.  38 C.F.R. § 4.104, Diagnostic Code 7005 (1997).  

Under the revised criteria the medical evidence still places the Veteran at a 30 percent rating.  The Veteran's workload at 7 METs, does not warrant an increase to 60 percent or higher.  Moreover, the Veteran's LVEF number, at 63 percent, does not warrant an increase higher than 30 percent.  Accordingly, the Board finds the Veteran's disability rating should remain at 30 percent for this period.  38 C.F.R. § 4.104, Diagnostic Code 7005 (2016).  

From April 19, 2011

In April 2011, the Veteran underwent a VA examination.  The examiner found the Veteran was not on continuous medication to treat his CAD and that there was no evidence of hypertrophy or dilatation.  The examiner did not record the Veteran's LVEF nor document how the Veteran's disability impacted his ability to work.  The examiner did not conduct an exercise stress test, but based on an interview with the Veteran placed his METs level at greater than 3 but not greater than 5.

The Veteran's most recent DBQ was in May 2017.  Here, the doctor noted the Veteran was on continuous medication, but also stated there was no evidence of hypertrophy.  The doctor noted the Veteran's LVEF based on a May 2017 echocardiogram was 63 percent.  Similar to the April 2011 VA examination, the doctor did not conduct an exercise stress test but based the Veteran's METs level on an interview.  The doctor stated the Veteran's METs level greater than 3 but not greater than 5 at which the Veteran would experience dyspnea, fatigue, and angina.  The doctor noted the Veteran's ability to work would be impacted by his condition as he would be unable to complete moderate activity without experiencing shortness of breath, angina, or fatigue.  Last, the doctor noted the Veteran did not have CHF. 

The Board considers the evidence from the Veteran and determines a higher rating is not warranted.  

The Veteran has not provided lay evidence to support a finding that the 100 percent criteria are met.  The Board acknowledges both the April 2011 VA examination and May 2017 DBQ noted there was no evidence of hypertrophy even though it was noted in previous examinations.  However, even if the examiners had documented the Veteran's hypertrophy, that medical evidence would not lead to an increase in excess of 60 percent.  The Board notes the Veteran's LVEF is not below 30 percent, as required for a 100 percent rating.  Moreover, the Veteran's METs level, in both the April 2011 VAX and May 2017 DBQ are greater than 3 but not greater than 5, which is more than the METs required for a 100 percent rating.  Consequently, the Board finds the Veteran's disability is most accurately captured by the 60 percent rating and an increase is not warranted.  38 C.F.R. § 4.104, Diagnostic Code 7005 (2016).   

III.  TDIU

The Veteran has been granted a TDIU, effective September 5, 2014.  However, because a TDIU is considered part of the increased rating on appeal, the Board must consider the remainder of the appeal period.  

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reasons of service-connected disabilities shall be rated totally disabled.  Therefore, in the case of veterans who are unemployable by reason of service-connected disabilities, but who do not meet these schedular percentage standards set forth in 38 C.F.R. § 4.16(a), the case should be submitted to the Director of the Compensation Service for extraschedular consideration.  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors must be considered.  See 38 C.F.R. § 4.16(b).

The central inquiry is "whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The Board will not consider his or her age or impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, 4 Vet. App. at 363.

When a Veteran's disability ratings did not meet the minimum schedular criteria for a TDIU, the Board must still consider whether he is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  38 C.F.R. § 4.16(b).  In these situations the claim must be submitted to the Chief Benefits Director or Director of the Compensation Service for extraschedular consideration.  The Board notes the Veteran was awarded TDIU from September 4, 2014, so the Board will only consider the period prior to see if TDIU was warranted for an earlier date.

The Board notes after service the Veteran worked as a high school teacher until 1991.  On the Veteran's TDIU claim he indicated that his back condition, CAD, and bilateral hearing loss caused him to stop working.  The Board will consider the impact of his service-connected disabilities on his employability for the entire appeal period. 

Prior to June 30, 2008

Prior to June 30, 2008, the Veteran's combined rating was 30 percent.  His bilateral hearing loss was rated as noncompensable from November 1, 1970.  His CAD was rated at 30 percent from April 6, 1992.  Thus, the schedular requirements for TDIU were not met prior to June 30, 2008, as his combined rating was less than 70 percent.  

The Board considers the effect of his CAD on his employability prior to June 30, 2008.  As noted above, the Veteran's CAD was reported as asymptomatic.  His private treatment records note that the Veteran's CAD was clinically stable.  Further, the Board notes the Veteran's CAD was asymptomatic during the stress test.  The Board finds the medical evidence shows the Veteran was not unemployable due to this CAD.  While the Board considers that the Veteran stated that his CAD was one of the reasons why he stopped working in 1991, the preponderance of medical evidence is against that claim.  Thus, the Board finds TDIU is not warranted prior to June 30, 2008.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

From June 30, 2008 to April 18, 2011

From June 30, 3008, the Veteran's bilateral hearing loss was rated as 30 percent.  His lumbar spine disability was rated at 20 percent from June 30, 2008.  His CAD remained at 30 percent.  His combined rating was 60 percent.  Therefore the schedular requirements for a TDIU were not met.    

The Board considers the medical evidence concerning the Veteran's back condition, bilateral hearing loss, and CAD.  In a November 6, 2008 treatment note, the Veteran's private doctor indicated that his back pain was aggravated by prolonged walking, standing, bending, and lifting activities.  The Board concedes this limitation in motion would have impacted the Veteran's employability.  The Board acknowledges the Veteran's bilateral hearing loss worsened, as evidenced by his increased rating to 30 percent.  The Board notes in his February 2009 VA examination the Veteran indicated his hearing loss made it more difficult to hear his family and friends.  The Board also considers his CAD on his employability.  The Veteran's DBQ from March 2011 noted that his CAD did not impact his ability to work.

The Board recognizes that the combination of his disabilities would have impacted his ability to work.  However, the medical evidence of record does not show that this impact rendered him unemployable.  Applicable statutory and regulatory provisions "place responsibility for the ultimate TDIU determination on the VA, not a medical examiner."  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  Thus, the Board concludes based on the VA examinations of record, the Veteran, while impacted by his disabilities, was not unemployable.  To assist with his bilateral hearing loss the Veteran was provided hearing aids.  In addition, there is no medical evidence in the record to suggest his back condition rendered him unemployable.   The doctor simply stated certain activities aggravated the Veteran's condition.  Last, the medical evidence of record relating to his CAD shows that his condition did not prevent him from working.  Accordingly, the Board concludes the preponderance of the evidence shows TDIU is not warranted for this time period.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

From April 19, 2011 to September 4, 2014 

During the period from April 19, 2011, to September 4, 2014, the Board notes the Veteran's rating for his service-connected hearing loss and back condition remained the same at 30 percent and 20 percent respectively.  The Veteran's CAD rating was increased to 60 percent from April 19, 2011.  Because the Veteran's combined service rating was 80 percent, and as he had a single disability rated at over 40 percent, the schedular requirements for consideration of a TDIU were met.  

Similar to previous examinations, the doctors stated the Veteran's back condition and bilateral hearing loss impacted the Veteran's ability to work.  Specifically, in a December 2011 VA examination, the examiner noted the Veteran's bilateral hearing loss caused him to misinterpret most of what he heard.  Further, in a May 2013 VA examination for the Veteran's back condition the examiner noted the Veteran could not perform manual work.  The Board concedes these impairments impacted the type of work the Veteran could do; however, neither examiner stated the Veteran was unemployable.  Furthermore, the only restriction placed for his back condition was manual labor.  

Moreover, the Board notes in the Veteran's April 2011 VA examination, the examiner specifically concluded his CAD did not impact his ability to work.  Thus, the Board finds the preponderance of the evidence provides the combination of the Veteran's service-connected disabilities did not render the Veteran unemployable.  Therefore, TDIU is not warranted.  See Alemany v. Brown, 9 Vet. App. 518 (1996).


ORDER

Entitlement to an initial disability rating in excess of 30 percent for coronary artery disease (CAD) prior to April 19, 2011 is denied.  

Entitlement to a disability rating in excess of 60 percent for coronary artery disease beginning April 19, 2011, is denied.

A TDIU prior to September 5, 2014, is denied.





____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


